MEMORANDUM **
Jesus Puga-Ochoa appeals from the district court’s denial of his motion to dismiss the indictment charging him with a violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm, but remand to correct the judgment.
Puga-Ochoa contends that the district court erred by denying his motion to dismiss the indictment because his prior deportation was invalid. We conclude that the prior deportation was proper because Puga-Ochoa’s underlying offense was a crime of violence within the meaning of 18 U.S.C. § 16. See United States v. Gomez-Leon, 545 F.3d 777, 786-87 (9th Cir.2008); see also United States v. Reveles-Espinoza, 522 F.3d 1044, 1047-48 (9th Cir.2008) (per curiam).
In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir. 2000), we remand the case to the district court with instructions that it delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b). See United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference to § 1326(b)(2)).
AFFIRMED; REMANDED to correct the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.